                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                          Case No. 15-CR-00285-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                         ORDER DENYING IN PART AND
                                                                                            GRANTING IN PART THE
                                  14              v.                                        GOVERNMENT’S DAUBERT MOTION
                                                                                            REGARDING JOSHUA MASON
                                  15     VICTOR SKATES,
                                                                                            Re: Dkt. No. 591
                                  16                     Defendant.

                                  17

                                  18           Before the Court is the United States of America’s (“the government”) Daubert motion to

                                  19   exclude the expert testimony of Joshua Mason, filed on November 14, 2018. ECF No. 591

                                  20   (“Mot.”). Having considered the parties’ submissions, the relevant law, and the record in this case,

                                  21   the Court DENIES in part the government’s Daubert motion to the extent the government

                                  22   challenges Mr. Mason’s expert disclosure pursuant to Federal Rule of Criminal Procedure

                                  23   16(b)(1)(C). The Court DENIES in part the government’s Federal Rule of Evidence 702 challenge

                                  24   to the extent it seeks to categorically exclude Mr. Mason’s testimony, but GRANTS in part to the

                                  25   extent it seeks to exclude Mr. Mason from testifying as to the Salinas-based Norteño street cliques

                                  26   at issue in the instant case.

                                  27
                                                                                        1
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                       I.      BACKGROUND
                                   1
                                                   Procedural Background Regarding Skates’s Disclosure of Mr. Mason
                                   2
                                               On November 1, 2017, the Court set a May 1, 2018 deadline for defense expert
                                   3
                                       disclosures. ECF No. 249 at 2. At a hearing on May 30, 2018, Defendant Victor Skates (“Skates”)
                                   4
                                       asked the Court for additional time. ECF No. 353. The Court granted Skates’s request and set a
                                   5
                                       new expert disclosure deadline of July 1, 2018. ECF No. 354 at 2. On June 29, 2018, Skates
                                   6
                                       notified the government by email that he intended to call eight expert witnesses, including Mr.
                                   7
                                       Mason, whose gang expert testimony is at issue in the instant motion. ECF No. 420-1. Because
                                   8
                                       Skates’s disclosures were deficient, the parties met and conferred on July 19, 2018, and Skates
                                   9
                                       provided updated expert disclosures on July 20, 2018. ECF No. 420-2. On July 27, 2018, the
                                  10
                                       parties again met and conferred, and Skates subsequently provided additional disclosures that are
                                  11
                                       not relevant to the motion currently before the Court. ECF No. 438-1.
                                  12
Northern District of California




                                               On August 1, 2018, the government filed a Daubert motion challenging the experts,
 United States District Court




                                  13
                                       including Mr. Mason, noticed by Skates. ECF No. 420 (“Government’s First Daubert Motion”).
                                  14
                                       The Court granted in part, denied in part, and denied without prejudice in part the government’s
                                  15
                                       motion. ECF No. 455 (“8/24/18 Daubert Order”). As to the expert testimony of Mr. Mason, the
                                  16
                                       Court concluded that Skates’s disclosures “do not comply with the requirements of Rule
                                  17
                                       16(b)(1)(C).” Id. at 3. The Court ordered Skates to supplement his disclosures with a description
                                  18
                                       of “the witness’s opinions” and “the bases and reasons for those opinions” by September 12, 2018.
                                  19
                                       Id. at 4.
                                  20
                                               On September 25, 2018, Skates sent a letter to the government to further supplement his
                                  21
                                       expert disclosures for Mr. Mason. ECF No. 633-1 (“Skates’s Supplemental Expert Notice.”). In
                                  22
                                       this letter, Skates provided, in relevant part, that:
                                  23
                                               Mr. Mason will testify about the history, structure, membership requirements,
                                  24
                                               practices, rules, hierarchy, graffiti, slang, code, signing and colors of Nuestra Familia
                                  25           prison gang. Mr. Mason will offer his opinion about how certain acts of violence
                                               affect the standing of the Nuestra Familia as a whole. He will also offer his opinion
                                  26           about how certain acts of violence (including those involved in this case), may impact
                                               the standing of an individual member within the Nuestra Familia with respect to other
                                  27
                                                                                               2
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                              gangs (including Norteños, Northerners and/or rivals) and within the community. He
                                   1          will offer his opinion regarding how the Nuestra Familia responds to those who have
                                   2          dropped out and those who work with the government. He will testify about the
                                              Nuestra Familia’s relationship to the “14 bonds.”
                                   3

                                   4   See id. Skates also provided nine numbered paragraphs regarding Mr. Mason’s proffered

                                   5   testimony and reiterated his previous disclosures that the Court found insufficient. See id.

                                   6          On November 14, 2018, the government filed the instant Daubert motion to exclude the

                                   7   expert testimony of Mr. Mason. See Mot. Defendant Victor Skates (“Skates”) opposed on

                                   8   December 3, 2018. ECF No. 633 (“Opp’n”). The government replied on December 5, 2018. ECF

                                   9   No. 640 (“Reply”).

                                  10              Procedural Background Regarding the Government’s Disclosure of its Gang
                                                  Experts
                                  11
                                              Because the Court finds it relevant to the instant motion, the Court also briefly discusses
                                  12
Northern District of California




                                       the procedural background regarding the government’s expert disclosures.
 United States District Court




                                  13
                                              Pursuant to this Court’s scheduling order, the government provided its expert disclosures
                                  14
                                       on February 1, 2018. ECF No. 254 at 2. The government’s letter noticed two gang experts—
                                  15
                                       Correctional Lieutenant Edgar Ramos and Salinas Police Officer James Knowlton. ECF No. 417,
                                  16
                                       Ex. A at 11–19. On August 1, 2018, Defendant Daniel Chavez (“Chavez”) filed a motion to
                                  17
                                       preclude gang expert testimony, which Skates joined. ECF No. 417.
                                  18
                                              On August 27, 2018, the Court denied the motion without prejudice. ECF No. 458. First,
                                  19
                                       the Court held that: “[t]o the extent that Chavez seeks a categorical exclusion of the entirety of Lt.
                                  20
                                       Ramos’s and Officer Knowlton’s testimony under Federal Rule of Evidence Rule 403 or Rule 702,
                                  21
                                       the Court DENIES his motion as overbroad.” Id. at 2. “The Ninth Circuit has upheld trial court
                                  22
                                       admission of gang expert testimony over Rule 403 and Rule 702 challenges.” Id. (citing United
                                  23
                                       States v. Valencia-Amezcua, 278 F.3d 901, 908 (9th Cir. 2002) (“[I]t is commonplace that expert
                                  24
                                       testimony regarding the structure of criminal enterprises is admissible to help the jury assess a
                                  25
                                       defendant’s involvement in that enterprise.”), and United States v. Mejia, 545 F.3d 179, 190 (2d
                                  26
                                       Cir. 2008) (“[L]aw enforcement officers may be equipped by experience and training to speak to
                                  27
                                                                                         3
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   the operation, symbols, jargon, and internal structure of criminal organizations.”)). The Court also

                                   2   identified “areas in which the gang experts generally may testify[:] . . . The government’s gang

                                   3   experts may be permitted to testify regarding gang graffiti, slang, code, signing, tattoos, colors,

                                   4   symbols, areas of influence, membership rules, organizational structure, and hierarchy to the

                                   5   extent that the experts’ opinions on those topics are relevant, not unduly prejudicial, and based on

                                   6   relevant training or experience.” Id. at 6. The Court, however, found the government’s disclosures

                                   7   did not distinguish among the five Defendants and were outdated because many case

                                   8   developments had occurred since the government’s disclosures, including rulings on motions to

                                   9   suppress, motions for severance, and a renewed motion to dismiss counts in the indictment. Id. at

                                  10   3. Indeed, the government had served expert disclosures on a Defendant who had since pled guilty.

                                  11   Id. The Court set September 12, 2018, as the deadline for the government to serve revised expert

                                  12   disclosures that designate which gang expert opinion the government seeks to introduce in its
Northern District of California
 United States District Court




                                  13   case-in-chief as to each Defendant. Id. at 4.

                                  14          On September 24, 2018, the Court issued its eleventh amended pre-trial and trial

                                  15   scheduling order, and set September 25, 2018, as the deadline for the government’s supplemental

                                  16   gang expert disclosure as to Skates. ECF No. 504.

                                  17          On September 25, 2018, the government filed its supplemental gang expert disclosure as to

                                  18   Skates. ECF No. 510. The government wrote in relevant part that Lt. Ramos will:

                                  19          testify about the history, structure, membership requirements, practices, rules,
                                  20          hierarchy, graffiti, slang, code, signing, and colors of the Nuestra Familia prison
                                              gang. This testimony will include an explanation of what is known by Nuestra
                                  21          Familia gang members as the “Fourteen Bonds.” He will also testify that Nuestra
                                              Familia prison gang members expect that other members will carry out acts of
                                  22          violence in adherence with the “Fourteen Bonds.”
                                  23
                                       ECF No. 510-1 at 1. As for Officer Knowlton, the government wrote:
                                  24

                                  25          Officer Knowlton will testify regarding his familiarity with Norteño street gangs in
                                              Salinas, including the street gangs involved in this case, East Las Casitas, Salinas
                                  26          East Market, and Santa Rita, as they existed in the time period alleged in the
                                              Superseding Indictment, and the preceding and subsequent years. He will also testify
                                  27
                                                                                         4
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                               regarding these gangs’ origins, structure, signs, graffiti, tattoos, colors and symbols,
                                   1           area of influence, rules, and expected contributions from members as set forth in the
                                   2           Superseding Indictment. He will testify about the tattoos that identify members of
                                               the gang and other ways that they self-identify.
                                   3

                                   4   Id. at 7.

                                   5   II.     DISCUSSION

                                   6           The government contends that Mr. Mason’s testimony should be excluded because

                                   7   (1) Skates fails to provide legally adequate notice of Mr. Mason’s proffered opinions pursuant to

                                   8   Federal Rule of Criminal Procedure 16(b)(1)(C), and (2) Mr. Mason has no knowledge, skill,

                                   9   experience, training or education with regard to the Salinas-based Norteño street cliques at issue in

                                  10   this case, and therefore Mr. Mason’s proffered testimony is unreliable and irrelevant pursuant to

                                  11   Federal Rule of Evidence 702. Mot. at 1. The Court addresses each argument in turn. For the

                                  12   reasons discussed below, the Court DENIES in part the government’s Daubert motion to the
Northern District of California
 United States District Court




                                  13   extent the government challenges Mr. Mason’s expert disclosures pursuant to Federal Rule of

                                  14   Criminal Procedure 16(b)(1)(C). The Court DENIES in part the government’s Federal Rule of

                                  15   Evidence 702 challenge to the extent it seeks to categorically exclude Mr. Mason’s testimony, but

                                  16   GRANTS in part to the extent it seeks to exclude Mr. Mason from testifying as to the Salinas-

                                  17   based Norteño street cliques at issue in the instant case.

                                  18               Government’s Challenge to Mr. Mason Pursuant to Federal Rule of Criminal
                                                   Procedure 16(b)(1)(C)
                                  19
                                               The government argues first that Mr. Mason’s expert opinions should be excluded because
                                  20
                                       Skates continues to fail to provide a sufficient expert disclosure pursuant to Federal Rule of
                                  21
                                       Criminal Procedure 16(b)(1)(C). In particular, the government primarily argues that Skates’s
                                  22
                                       expert disclosures regarding Mr. Mason fail to fully summarize Mr. Mason’s expert opinions.
                                  23
                                               Rule 16(b)(1)(C) provides:
                                  24
                                               The defendant must, at the government’s request, give to the government a written
                                  25           summary of any testimony that the defendant intends to use under Rules 702, 703,
                                  26           or 705 of the Federal Rules of Evidence as evidence at trial . . . . This summary must
                                               describe the witness’s opinions, the bases and reasons for those opinions, and the
                                  27
                                                                                           5
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                              witness’s qualifications.
                                   1

                                   2   Fed. R. Crim. P. 16(b)(1)(C). The purpose of the rule is “to allow counsel to frame a Daubert
                                   3   motion (or other motion in limine), to prepare for cross-examination, and to allow a possible
                                   4   counter-expert to meet the purport of the case-in-chief testimony.” United States v. Cerna, No. 08-
                                   5   CR-00730-WHA, 2010 WL 2347406, at *1 (N.D. Cal. June 8, 2010).
                                   6          In his July 20, 2018 notice, Skates provided five paragraphs about Mr. Mason, including a
                                   7   single paragraph describing Mr. Mason’s testimony:
                                   8
                                              Mr. Mason will testify about the organization and structure of Nuestra [Familia]
                                   9          [(“NF”)], how it came into being and who were responsible for its creation. He will
                                              testify about the various street gangs that follow a general “Northern” orientation
                                  10          and will opine that these groups are less beholden to the prison-based NF, and less
                                              controlled by NF, than the proposed government experts suggest. Mr. Mason will
                                  11
                                              point out the documented fights that have developed between such local gangs
                                  12          without suppression of such conflicts by an overarching NF combination and
Northern District of California




                                              control. Mr. Mason will testify that the rigid control and retribution often attributed
 United States District Court




                                  13          to the Norteño subsets and independent “Northern” street gangs is exaggerated. Mr.
                                              Mason is intimately familiar with gang culture and practices and his perspective is
                                  14          important to balance the strictly outside law enforcement perspective of the
                                              proffered government experts, assuming their testimony is found admissible in
                                  15
                                              whole or in part.
                                  16

                                  17   ECF No. 420-2. Following the Court’s August 24, 2018 Order that found this disclosure

                                  18   insufficient and required Skates to supplement his expert notice with a description of “the

                                  19   witness’s opinions” and “the bases and reasons for [Mr. Mason’s] opinions,” Skates provided the

                                  20   following additional details about Mr. Mason’s testimony:

                                  21          Mr. Mason will testify about the history, structure, membership requirements,
                                              practices, rules, hierarchy, graffiti, slang, code, signing and colors of Nuestra Familia
                                  22          prison gang. Mr. Mason will offer his opinion about how certain acts of violence
                                              affect the standing of the Nuestra Familia as a whole. He will also offer his opinion
                                  23
                                              about how certain acts of violence (including those involved in this case), may impact
                                  24          the standing of an individual member within the Nuestra Familia with respect to other
                                              gangs (including Norteños, Northerners and/or rivals) and within the community. He
                                  25          will offer his opinion regarding how the Nuestra Familia responds to those who have
                                              dropped out and those who work with the government. He will testify about the
                                  26          Nuestra Familia’s relationship to the “14 bonds.”
                                  27
                                                                                         6
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   Skates’s Supplemental Expert Notice at 1. The government references only this paragraph in its

                                   2   instant motion. However, Skates also provided nine additional numbered paragraphs detailing Mr.

                                   3   Mason’s opinions, including:

                                   4          1. In 1957 the Mexican Mafia gang aka La EME formed at DVI prison in Tracy,
                                   5             CA. The Mexican Mafia was composed of members from Northern and Southern
                                                 California. Today the Mexican Mafia in California is primarily composed of
                                   6             people with origins in Southern California. In 1965 the Nuestra Familia (Our
                                                 Family) aka NF gang was formed in CTF prison in Soledad, CA. The Nuestra
                                   7             Familia was composed of members from Southern and Northern California.
                                                 Today the Nuestra Familia in California is primarily composed of people with
                                   8
                                                 origins in Northern California. The founders of the NF were not former members
                                   9             of La EME nor were those the only two groups of Mexican-American inmates in
                                                 prison at the time. The concept of Northerners and Southerners developed in
                                  10             prison several years after these prison gangs were well established. Conflicts
                                                 between the NF and La EME are rare in the California Department of Corrections
                                  11             (CDCR) and even more rare in communities outside of jail.
                                  12
Northern District of California




                                              2. The NF membership is composed of a relatively small number of males who are
 United States District Court




                                  13             sometimes called carnales (brother). The NF is accountable to a document called
                                                 the Constitution, which is considered privileged information only shared with NF
                                  14             members. Law enforcement generally acquires updates to the Constitution before
                                                 many NF members due to the near constant presence of internal informants.
                                  15             Those in the NF are obligated to remain active members in good standing,
                                                 whether incarcerated or not, for a minimum of 25 years.
                                  16

                                  17          3. The NF generally recruits from the Norteño (Northerner) prison gang. The
                                                 Norteño prison gang was established by the NF in the 1980’s under the name of
                                  18             Nuestra Raza (Our Race/People) aka Northern Structure. They were rebranded
                                                 as Norteños in the mid-1990s in a failed attempt to navigate around CDCR
                                  19             validations and an equally ineffective attempt at reducing tension divisions
                                  20             within the Northern Hispanic population in prison. Norteños often, though not
                                                 always, are people who self-identified as a Northerner from a specific
                                  21             neighborhood outside of prison. Norteños subject themselves to the leadership of
                                                 the NF and thus while they still may be from a neighborhood[,] their loyalty is to
                                  22             the NF first and foremost. Recruitment used to be done in jails only but is
                                                 increasingly done in the community. Norteños outnumber NF but are still a
                                  23             relatively small group compared to the population that identify as Northerners.
                                  24             Norteños adhere to a document called the Fourteen Bonds and are obligated to
                                                 be an active member during any and all periods of incarceration although they
                                  25             are encouraged to be active in the community outside of jail as well. The Fourteen
                                                 Bonds is no longer the privileged teaching it once was[;] however[,] Northerners
                                  26             who know the Bonds are not held to the same standard as Norteños.
                                  27
                                                                                       7
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                              4. Northerners are people, generally of Mexican or Hispanic/Latin descent, who
                                   1             identify with the region, style and norms of Northern California. This lies in
                                   2             juxtaposition to those of the same ethnic origins who identify with the norms,
                                                 customs etc. of the Southern California region. While people from neighborhoods
                                   3             across the state may identify as Northerner or Southerner and be from a criminal
                                                 street gang, the label Northerner or Southerner itself, especially when used
                                   4             outside of a carceral setting, is not necessarily indicative of criminal street gang
                                                 membership or fealty to a prison gang.
                                   5

                                   6          5. Based on having reviewed and authored thousands of different communications
                                                 between NF, Norteños and Northerners, as well as EME, Sureños, Southerners,
                                   7             and a host of African Americans in prison of various affiliations, Mr. Mason will
                                                 offer his opinion that “kites” are the primary form of communication between
                                   8             inmates. To the extent that inmates communicate with people in society, they
                                                 may do so via letters, recorded phone calls, cell phones provided by prison staff
                                   9
                                                 and/or kites smuggled out of prison by people transferring/paroling.
                                  10
                                              6. The NF is not divided into regiments, but they do oversee regiments that they
                                  11             created to help manage criminal activity outside of prison. The territory of
                                                 regiments change based on available manpower in particular areas. The vast
                                  12             majority of Northerners are not operating in conjunction with a regiment at any
Northern District of California
 United States District Court




                                                 given time.
                                  13

                                  14          7. Norteños who elect to remain active upon paroling may be assigned to an existing
                                                 regiment, tasked with developing a regiment under the guidance of (usually) an
                                  15             NF member in the region they parole to or just told to go on about their normal
                                                 life and stay in touch in case their assistance is needed in the future.
                                  16

                                  17          8. Northerners may or may not engage in criminal activity. What criminal activity
                                                 they do engage in may or may not have anything to do with identifying as a gang
                                  18             member. They may or may not get along with other Northerners. They may or
                                                 may not be involved in violence with Southerners. The diversity amongst
                                  19             Northerners and how they conduct themselves is nearly infinite. Some
                                                 neighborhoods have criminal street gangs. Few of those criminal street gangs
                                  20             have a formal leadership structure. In general, Northerners tend to identify with
                                  21             the color red, the number 14, in a multitude of representations, and the letter N.

                                  22          9. Southerners, in general, tend to identify with the color blue, the number 13 in a
                                                 multitude of representations and the letter S. Aside from that distinction virtually
                                  23             all that is true for Northerners in paragraph 8 above is true for Southerners.
                                  24   Id. at 1–3. Skates also writes that Mr. Mason will “provide a general overview of Nuestra

                                  25   Familia, Norteños, and Northerners, to provide background and context to the jury to assist it in

                                  26   considering the evidence presented in this case.” Id. at 3.

                                  27
                                                                                         8
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1          The government’s main argument is that this disclosure does not more specifically provide

                                   2   Mr. Mason’s opinions about: (1) “how certain acts of violence affect the standing of the Nuestra

                                   3   Familia as a whole”; (2) “how certain acts of violence (including those involved in this case), may

                                   4   impact the standing of an individual member within the Nuestra Familia with respect to other

                                   5   gangs (including Norteños, Northerners and/or rivals) and within the community”; (3) “how the

                                   6   Nuestra Familia responds to those who have dropped out and those who work with the

                                   7   government”; and (4) “the Nuestra Familia’s relationship to the ‘14 bonds.’” Mot. at 5–6; Reply at

                                   8   2.

                                   9          The Court finds that Skates’s disclosure complies with Rule 16(b)(1)(C) because Skates

                                  10   has adequately described Mr. Mason’s opinions, the bases and reasons for those opinions, and the

                                  11   witness’s qualifications. Fed. R. Crim. P. 16(b)(1)(C). The Court acknowledges that the law is not

                                  12   entirely clear on what constitutes a sufficient disclosure pursuant to Rule 16(b)(1)(C). However,
Northern District of California
 United States District Court




                                  13   this Court’s review of available case law has identified some general principles. As an initial

                                  14   matter, what is required for a disclosure pursuant to Rule 16(b)(1)(C) is a “written summary” that

                                  15   “falls far short of the ‘complete statement’ required of litigants in civil cases.” United States v.

                                  16   Nacchio, 555 F.3d 1234, 1262 (10th Cir. 2009). Indeed, as courts in this district have recognized

                                  17   that Federal Rule of Criminal Procedure 16(a)(1)(G) (the government parallel to Rule 16(b)(1)(C)

                                  18   disclosures) “does not require recitation of the chapter and verse of the experts’ opinions, bases,

                                  19   and reasons.” Cerna, 2010 WL 2347406, at *2. In addition, courts within this district have found a

                                  20   gang expert’s disclosure sufficient where the disclosure revealed the expert’s extensive experience

                                  21   monitoring the Nuestra Familia, including through interviews with gang dropouts and informants,

                                  22   and where the gang expert proffered testimony regarding “gang colors, gang symbols, gang

                                  23   terminology, means of communication, and interstate commerce.” See United States v. Cervantes,

                                  24   No. 12-CR-00792-YGR, ECF No. 928 (N.D. Cal. Feb. 9, 2016). The Court has not found any case

                                  25   suggesting that the level of detail the government requests here is required under Rule 16(b)(1)(C).

                                  26          Here, after the Court’s order requiring supplemental disclosure, Skates provided a detailed

                                  27
                                                                                          9
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   summary of Mr. Mason’s gang-related opinions and the bases of the opinions. Although the

                                   2   government may want more, Rule 16(b)(1)(C) does not require more. See, e.g., Cerna, 2010 WL

                                   3   2347406, at *2. The Court finds Skates’s supplemental disclosures sufficient “to allow counsel to

                                   4   frame a Daubert motion (or other motion in limine), to prepare for cross-examination, and to

                                   5   allow a possible counter-expert to meet the purport of the case-in-chief testimony.” Id. at *1.

                                   6           Further, the Court notes that Rule 16(b)(1)(C) is reciprocal, meaning that a defendant’s

                                   7   disclosure pursuant to Rule(b)(1)(C) is required only if “the defendant requests disclosure under

                                   8   subdivision (a)(1)(G) and the government complies.” See Fed. R. Crim. P. 16. Therefore, the

                                   9   Court finds it helpful to compare the disclosures made by the government to determine whether

                                  10   Skates’s disclosures are sufficient. Here, on September 25, 2018, the government filed its

                                  11   supplemental gang expert disclosures as to Skates. ECF No. 510. The government wrote in

                                  12   relevant part that its expert Lt. Ramos will:
Northern District of California
 United States District Court




                                  13           testify about the history, structure, membership requirements, practices, rules,
                                  14           hierarchy, graffiti, slang, code, signing, and colors of the Nuestra Familia prison
                                               gang. This testimony will include an explanation of what is known by Nuestra
                                  15           Familia gang members as the “Fourteen Bonds.” He will also testify that Nuestra
                                               Familia prison gang members expect that other members will carry out acts of
                                  16           violence in adherence with the “Fourteen Bonds.”
                                  17   ECF No. 510-1 at 1. As for Officer Knowlton, the government wrote:
                                  18
                                               Officer Knowlton will testify regarding his familiarity with Norteño street gangs in
                                  19           Salinas, including the street gangs involved in this case, East Las Casitas, Salinas
                                               East Market, and Santa Rita, as they existed in the time period alleged in the
                                  20           Superseding Indictment, and the preceding and subsequent years. He will also testify
                                               regarding these gangs’ origins, structure, signs, graffiti, tattoos, colors and symbols,
                                  21           area of influence, rules, and expected contributions from members as set forth in the
                                               Superseding Indictment. He will testify about the tattoos that identify members of
                                  22
                                               the gang and other ways that they self-identify.
                                  23   Id. at 7.
                                  24           The Court’s review of the government’s disclosures shows that the government’s
                                  25   disclosures are just as general as Skates’s. For example, the government’s disclosure for Lt.
                                  26   Ramos states Lt. Ramos will provide “an explanation of what is known by Nuestra Familia gang
                                  27
                                                                                         10
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   members as the “’Fourteen Bonds.’” ECF No. 510-1 at 1. Similarly, Skates disclosed that Mr.

                                   2   Mason will “testify about the Nuestra Familia’s relationship to the ‘14 bonds.’” Skates’s

                                   3   Supplemental Expert Notice at 1. If Skates’s disclosures as to Mr. Mason are insufficient, that

                                   4   would raise questions about the government’s own expert disclosures. However, all are sufficient

                                   5   for purposes of Rule 16.

                                   6          The government’s Rule 16 challenge to Skates’s disclosures regarding Mr. Mason is

                                   7   DENIED.

                                   8              Government’s Challenge to Mr. Mason Pursuant to Federal Rule of Evidence 702
                                   9          The government argues second that Mr. Mason’s expert opinions should be excluded as

                                  10   unreliable and irrelevant under Federal Rule of Evidence 702. See Mot. at 6–7. Specifically, the

                                  11   government takes issue with the fact that Mr. Mason is proffering broad testimony about street

                                  12   gangs that follow a general “Northern” orientation and the Nuestra Familia rather than “the
Northern District of California
 United States District Court




                                  13   Salinas-based Norteño street cliques involved in this case.” Id.

                                  14          Rule 702 allows admission of “scientific, technical, or other specialized knowledge” by a

                                  15   qualified expert if it will “help the trier of fact to understand the evidence or to determine a fact in

                                  16   issue.” Fed. R. Evid. 702. Expert testimony is admissible pursuant to Rule 702 if it is both relevant

                                  17   and reliable. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). An expert witness

                                  18   may provide opinion testimony if: (1) the testimony is based upon sufficient facts or data; (2) the

                                  19   testimony is the product of reliable principles and methods; and (3) the expert has reliably applied

                                  20   the principles and methods to the facts of the case. Fed. R. Evid. 702.

                                  21          To the extent the government seeks a categorical exclusion of the entirety of Mr. Mason’s

                                  22   testimony under Rule 702, the Court DENIES the government’s motion as overbroad. First, as this

                                  23   Court has already discussed in the context of Chavez and Skates’s challenge to the government’s

                                  24   gang experts, the Ninth Circuit has upheld trial court admission of gang expert testimony over

                                  25   Rule 702 and 403 challenges. See, e.g., Valencia-Amezcua, 278 F.3d at 908 (“[I]t is commonplace

                                  26   that expert testimony regarding the structure of criminal enterprises is admissible to help the jury

                                  27
                                                                                          11
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   assess a defendant’s involvement in that enterprise.”); United States v. Patterson, 819 F.3d 1495,

                                   2   1507 (9th Cir. 1987) (same); see also, e.g., United States v. Johnson, 735 F.2d 1200, 1202 (9th

                                   3   Cir. 1984) (“The federal courts uniformly hold, however, that government agents or similar

                                   4   persons may testify as to the general practices of criminals . . . Such evidence helps the jury to

                                   5   understand complex criminal activities, and alerts it to the possibility that combinations of

                                   6   seemingly innocuous events may indicate criminal behavior.”).

                                   7          Second, the Court agrees with Skates that Mr. Mason’s proffered gang expert testimony is

                                   8   relevant because it provides important potential rebuttal evidence. Indeed, the introductory

                                   9   allegations of the superseding indictment describe with detail the Nuestra Familia, how it

                                  10   developed, and its competition with the Mexican Mafia, also known as “La Eme.” See ECF No. 40

                                  11   at 1–6. In particular, the superseding indictment describes how the “Nuestra Familia carnales

                                  12   controlled and directed the activities of other criminals, including members of the various Norteño
Northern District of California
 United States District Court




                                  13   street gangs[,] outside of prison.” Id. at 2. The superseding indictment also describes the

                                  14   relationship between the smaller cliques and the Norteño and Nuestra Familia: “Norteños were

                                  15   organized into smaller cliques or ‘hoods’ based on the local neighborhoods where their members

                                  16   resided or were actively engaged in gang activity. Each Norteño clique had a name and its

                                  17   members and associates met and worked together to carry out their illegal activities for their own

                                  18   individual benefits, the benefit of the particular Norteño clique, the benefit of the Norteños

                                  19   generally, and the benefit of the Nuestra Familia.” Id. at 2–3. Therefore, because Mr. Mason’s

                                  20   proffered testimony—which is focused on the policies and control of the Nuestra Familia—

                                  21   addresses the allegations raised in the superseding indictment, the Court rejects the government’s

                                  22   contention that Mr. Mason’s proffered testimony is wholly irrelevant.

                                  23          Moreover, Mr. Mason’s proffered testimony concerns the same subject matter as the

                                  24   government’s proposed expert testimony from Lt. Ramos: the Nuestra Familia. Indeed, in the

                                  25   government’s September 25, 2018 supplemental gang expert disclosure as to Skates, the

                                  26   government wrote that Lt. Ramos will testify about the “history, structure, membership

                                  27
                                                                                          12
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   requirements, practices, rules, hierarchy, graffiti, slang, code, signing, and colors of the Nuestra

                                   2   Familia prison gang.” ECF No. 510-1 at 1. Similarly, Skates provided that Mr. Mason will testify

                                   3   “about the history, structure, membership requirements, practices, rules, hierarchy, graffiti, slang,

                                   4   code, signing and colors of Nuestra Familia prison gang.” Skates’s Supplemental Expert Notice at

                                   5   1. Lt. Ramos’s proffered testimony will also “include an explanation of what is known by Nuestra

                                   6   Familia gang members as the ‘Fourteen Bonds.’” ECF No. 510-1 at 1. Similarly, Mr. Mason’s

                                   7   proffered testimony will discuss “the Nuestra Familia’s relationship to the ‘14 bonds.’” Skates’s

                                   8   Supplemental Expert Notice at 1. Therefore, the Court finds disingenuous the government’s

                                   9   argument that Mr. Mason’s testimony is irrelevant because it concerns the Nuestra Familia and not

                                  10   the Salinas-based Norteño street cliques involved in this case. Because the government has

                                  11   proffered expert testimony on Nuestra Familia, Skates is allowed to do the same.

                                  12          Finally, although the government challenges Mr. Mason’s expert opinions primarily
Northern District of California
 United States District Court




                                  13   because Mr. Mason’s opinions do not address the Salinas-based Norteño street cliques, to the

                                  14   extent the government otherwise challenges Mr. Mason’s expertise as to the testimony Mr. Mason

                                  15   proffers, the Court finds Mr. Mason’s knowledge or experience or training sufficient to reject

                                  16   categorical exclusion of his testimony. In particular, Skates provided the government with Mr.

                                  17   Mason’s CV and a description of Mr. Mason’s experience. See ECF No. 420-1, Ex. C (“Mason

                                  18   CV”); Skates’s Supplemental Expert Notice at 3–4. Mr. Mason’s experience includes 15 years of

                                  19   personal involvement in “Latino and prison gang culture,” “in settings that included juvenile and

                                  20   adult incarceration, group homes, treatment centers and neighborhoods across California.”

                                  21   Skates’s Supplemental Expert Notice at 3. In particular, Mr. Mason spent over “9 years

                                  22   incarcerated in the CDCR as both a Northerner and validated Norteño prison gang member.” Id.

                                  23   Mr. Mason has been thoroughly removed from gang associations from more than 10 years and has

                                  24   served as an expert on Northerner “gang cases driving incidences in custody at various institutions

                                  25   and communicates throughout Northern California.” Id. In that capacity, Mr. Mason has

                                  26   communicated with thousands of gang-influenced people with different affiliations and status. He

                                  27
                                                                                         13
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   specifically “is familiar with the structure and practices of so-called ‘Norteño’ street and prison

                                   2   gangs, the nature and extent of their connection to the Nuestra Familia and the practices and

                                   3   characteristics of various ‘cliques’ which allegedly operated under the umbrella of Norteños or the

                                   4   Nuestra Familia.” Id. at 3–4. In light of Mr. Mason’s above-described experience, and Mr.

                                   5   Mason’s additional experience described in his CV and Skates’s Supplemental Expert Notice, the

                                   6   Court finds Mr. Mason’s expertise sufficiently reliable such that categorical exclusion is

                                   7   unwarranted. See, e.g., United States v. Hankey, 203 F.3d 1160, 1169–70 (9th Cir. 2000) (finding

                                   8   gang expert’s experience sufficient under Rule 702 where “the witness had devoted years working

                                   9   with gangs, knew their ‘colors,’ signs, and activities[,] [had] heard the admissions of the specific

                                  10   gang members involved[,] [and] had communicated and worked undercover with thousands of

                                  11   other gang members . . . [because] FRE 702 works well for this type of data gathered from years

                                  12   of experience and special knowledge.”).
Northern District of California
 United States District Court




                                  13          In sum, the Court rejects the government’s argument for categorical exclusion of Mr.

                                  14   Mason’s testimony pursuant to Rule 702. Mr. Mason is sufficiently qualified to give his proffered

                                  15   testimony—which is focused on the policies and control of the Nuestra Familia. Much of the

                                  16   government’s arguments go to weight, not admissibility. Many of the government’s challenges

                                  17   may be properly addressed through rebuttal evidence, cross-examination, and closing argument.

                                  18   Therefore, the Court DENIES in part the government’s motion, including the government’s

                                  19   request for an evidentiary hearing, because the government has not shown that complete exclusion

                                  20   of Mr. Mason’s testimony pursuant to Rule 702 is warranted.

                                  21          To the extent the government is concerned that Mr. Mason may offer his opinion as to the

                                  22   Salinas-based Norteño street cliques at issue in the instant case, the Court notes that Mr. Mason’s

                                  23   expert disclosures appear to lack any proffer of such testimony, and therefore, the government’s

                                  24   fears may be unfounded. However, to the extent Mr. Mason attempts to offer his opinion as to the

                                  25   Salinas-based Norteño street cliques at issue in the instant case, the Court agrees with the

                                  26   government that Mr. Mason is not sufficiently qualified to testify as to these specific Salinas-based

                                  27
                                                                                         14
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
                                   1   Norteño street cliques. Indeed, Mr. Mason’s expert disclosure is lacking in information showing

                                   2   that he has knowledge, training, or experience with regards to the Salinas-based Norteño street

                                   3   cliques at issue in the instant case. Therefore, the Court GRANTS the government’s Rule 702

                                   4   challenge to the extent it seeks to exclude Mr. Mason from testifying as to the Salinas-based

                                   5   Norteño street cliques at issue in the instant case. The Court recognizes that the line is difficult to

                                   6   draw. Mr. Mason is qualified to talk about the relationship of Nuestra Familia and Norteños to

                                   7   street gangs generally, but he has no expertise as to the Salinas-based Norteño street cliques at

                                   8   issue in the instant case.

                                   9   III.    CONCLUSION
                                  10           For the foregoing reasons, the Court DENIES in part the government’s Daubert motion to

                                  11   exclude the expert testimony of Joshua Mason to the extent the government challenges Mr.

                                  12   Mason’s expert disclosure pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C). The Court
Northern District of California
 United States District Court




                                  13   DENIES in part the government’s Federal Rule of Evidence 702 challenge to the extent it seeks to

                                  14   categorically exclude Mr. Mason’s testimony, but GRANTS in part to the extent it seeks to

                                  15   exclude Mr. Mason from testifying as to the Salinas-based Norteño street cliques at issue in the

                                  16   instant case.

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: February 14, 2019

                                  20                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                          15
                                  28   Case No. 15-CR-00285-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART THE GOVERNMENT’S DAUBERT MOTION
                                       REGARDING JOSHUA MASON
